Citation Nr: 1438631	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-106 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD) and bilateral facet arthropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim of service connection for a low back condition.

The Veteran contends that service connection for his current low back condition is warranted because his back condition is the result of his active service, and he has experienced low back symptomatology since discharge.  

A November 1965 induction examination reveals that the Veteran reported a history of low back pain stemming from a weight lifting injury in 1963.  At his induction examination, the Veteran presented a note from Dr. Mogan, who treated the Veteran for back pain in January 1964.  At that time, Dr. Mogan performed a physical examination, which was not remarkable, and X-rays of the dorsal spine revealed no evidence of fracture, bone destruction, or other changes.  There was also no evidence of epiphysitis or rheumatoid spondylitis.  Dr. Mogan reexamined the Veteran one week later, at which time the Veteran reported that he was feeling much better.  Dr. Mogan next examined the Veteran in November 1965, two weeks before his induction examination.  Although the Veteran reported to Dr. Mogan that he continued to experience back pain since January 1964, an examination of the Veteran's spine was again unremarkable.  

The induction examiner requested an orthopedic consultation to evaluate the Veteran's fitness for service in light of his history of back pain.  A physical examination of the Veteran's back was unremarkable.  X-rays of the dorsal and lumbar spine showed no abnormalities.  The consultative examiner concluded that there was nothing upon which to base a diagnosis of back problems.  Although the final induction examination report cites the consultative examination report, the Veteran's spine was noted as being clinically normal on the report of medical examination, and no back diagnosis or condition was noted at that time.

Every veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on entrance into service, or where clear and unmistakable (i.e., obvious and manifest) evidence demonstrates that the defect, infirmity, or disorder (1) existed prior to service and (2) was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A mere "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

Here, although the Veteran reported a history of back pain stemming from a pre-service weight training injury, no back diagnoses were noted upon the Veteran's entry into service.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable condition, does not in and of itself constitute a disability, but may be the basis for further development of a claim).  On entry into service, the Veteran's spine was noted as clinically normal, and both Dr. Mogan's letter and the consultative examination report attached to the induction examination reveal unremarkable pre-service examinations of the Veteran's spine and back.  Therefore, the Veteran is presumed sound as to his low back, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that a low back disorder both pre-existed and was not aggravated by service.  

Service treatment records reveal recurrent complaints, treatment, and diagnoses related to the Veteran's low back.  In April 1966, during the Veteran's fourth week of basic training, he was treated for back pain and given light duty.  In May 1966, he again complained of low back pain and reported that he was having trouble keeping up.  He was diagnosed with a back strain and possible nerve root irritation.  One month later, in June 1966, the Veteran was again treated for back pain in the same area.  In July 1966, the Veteran complained of low back pain and was diagnosed with myalgia.  In September 1966, the Veteran was evaluated for continued fitness for active military service.  A medical examination on that date revealed that the Veteran's left leg was shorter than his right leg, and the Veteran was prescribed a special shoe with a built-up heel.  

In conjunction with his November 1967 separation examination, the Veteran reported on his Report of Medical History that he had experienced back trouble in the past, but that he had not had any problems with his back in over a year.  In the separation examination report, the examiner marked the Veteran's spine as clinically normal.

The Veteran was afforded a VA spine examination in August 2010.  The examiner diagnosed the Veteran with lumbar spine DDD and opined that the Veteran's current low back condition was not caused by his in-service low back problems.  The examiner stated that the Veteran had well-documented low back pain prior to entering the service and noted that the Veteran's current DDD is a normal part of the aging process.  The examiner opined that the Veteran's obesity was likely contributing to his current back condition.  The examiner also opined that the Veteran's preexisting low back condition was not permanently aggravated by his service because the Veteran reported during his separation examination that his back symptoms had improved.  The examiner concluded that there was no evidence to suggest that the Veteran's back condition worsened during service.  

When VA undertakes the effort to provide an examination when developing a service-connection claim, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that the aforementioned opinion is incomplete in that it does not provide enough information to decide the appeal.  The opinion does not adequate address the question as to whether there is clear and unmistakable evidence demonstrating both that the Veteran had a back disability which preexisted service and were not aggravated by service.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  

Moreover, in opining as to the etiology of the Veteran's current low back condition, it appears that the examiner failed to consider pertinent service treatment records diagnosing the Veteran with a muscle strain and myalgia.  Nor did the examiner discuss an orthopedic report from September 1966 indicating that the Veteran's back pain was caused by his legs being two different sizes and prescribing him special shoes.  The examiner also omitted discussion of private treatment records showing treatment for low back pain and degenerative lumbar spine changes as early as 1986.  Although the VA examiner did note that the Veteran was treated for low back pain while in the service and that the Veteran had well documented low back pain prior to entering the service, as noted above, pain alone without a diagnosed underlying condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Because the August 2010 VA examination report did not address these pertinent treatment records, further clarification by way of an addendum is needed.  

In light of the above, the Board finds that another VA examination should be afforded to the Veteran regarding his claim for service connection for a low back disorder.  
Finally, remand is necessary to obtain any outstanding medical records.  The record reflects that the Veteran was receiving periodic treatment for his back condition at VA through March 2010.  Because it appears that there may be outstanding VA medical records dated after March 2010 containing information pertinent to this claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

The claims file also contains evidence indicating that the Veteran is currently receiving benefits from Social Security Administration (SSA).  Specifically, of record is a letter from VA to the Veteran noting that the Veteran is receiving SSA benefits, as well as a statement received in May 2010 from the Veteran to VA, stating that he is receiving SSA benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA decision and associated records should be obtained.   

Accordingly, the case is REMANDED for the following actions:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from March 2010 to the present.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records. 

2) Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) Thereafter, refer the claims file, including any relevant records from VVA/VBMS, to the physician who offered the opinion in August 2005.  If that physician is not available, refer the claims file to another physician.  The physician should address the following:  

(a) For each diagnosed back disability, the physician should opine as to whether that disability clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed military service.  

(b) If pre-existence is demonstrated clearly and unmistakably, the physician should then opine whether the disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  

If it is found that there is clear and unmistakable evidence that the Veteran's back disability existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(c)  If, however, the physician cannot clearly and unmistakably determine that a low back disability pre-existed military service, or that any preexisting disability was not aggravated in service, the physician must take as conclusive fact that the Veteran's low back was sound on entrance into the military.

After presuming such, the physician should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed low back disabilities are related to his active military service.  The physician should especially review and comment on service treatment records from 1966 that diagnose the Veteran with nerve and muscle disorders.  

When providing these opinions, the physician should consider and discuss the Veteran's service records, including records from 1966 showing a diagnosis of muscle strain and myalgia and discussing the length of the Veteran's legs, lay statements, VA and private treatment records, including reports from 1986 showing treatment for degenerative lumbar changes, and any other relevant information. 

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If it is determined that an examination of the Veteran is necessary to address the requested opinions, should examination should be scheduled.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



